USDC IN/ND case 2:20-cr-00167-PPS-JEM document 20 filed 03/10/21 page 1 of 2


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    )   Cause No. 2:20-CR-167-PPS-JEM
                                            )
BRIAN TONEY,                                )
                                            )
      Defendant.                            )

                                        ORDER

      This matter is before me on the findings and recommendation of Magistrate

Judge John E. Martin relating to defendant Brian Toney’s agreement to enter a plea of

guilty to Count 1 of the indictment, pursuant to Rule 11 of the Federal Rules of Criminal

Procedure. [DE 15.] Following a hearing on the record on February 24, 2021 [DE 19],

Judge Martin found that defendant understands the charges, his rights, and the

maximum penalties; that defendant is competent to plead guilty; that there is a factual

basis for defendant’s plea; that the defendant knowingly and voluntarily entered into

his agreement to enter a plea of guilty; and that defendant's change of plea hearing

could not be delayed without serious harm to the interests of justice. Judge

Martin recommends that the Court accept defendant’s plea of guilty and proceed to

impose sentence. Neither party filed an objection to Judge Martin’s findings and

recommendation.

      ACCORDINGLY:
USDC IN/ND case 2:20-cr-00167-PPS-JEM document 20 filed 03/10/21 page 2 of 2


        Having reviewed the Magistrate Judge’s findings and recommendation

concerning defendant Brian Toney’s plea of guilty, to which no objection has been filed,

the Court hereby ADOPTS the findings and recommendation [DE 19] in their entirety.

        Defendant Brian Toney is adjudged GUILTY of Count 1 of the indictment.

        The sentencing hearing is set for June 18, 2021 at 10:00 a.m. Hammond/Central

time.

        SO ORDERED.

        ENTERED: March 10, 2021.

                                               /s/ Philip P. Simon
                                               PHILIP P. SIMON, JUDGE
                                               UNITED STATES DISTRICT COURT
